EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brent R. Lindon on 7/21/2021.
The application has been amended as follows: 
Claim 15 is amended to
15. (Previously Presented) A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: receiving, by a network-based marketplace, a search query for an item listing of the network-based marketplace, the search query including an input image, the one or more aspect values comprising a category of an item depicted in the input image and/or a color of the item depicted in the input image; determining that the input image is missing metadata of one or more aspect values characterizing, the input image: in response to the determining that the input image is missing metadata, generating an input semantic vector representing the input image; generating a set of ranked search results in response to the search query, the search results comprising a plurality of images; providing the input semantic vector as input to a machine learning system of a publication corpus; identifying, by the machine learning system, closest matches between the input semantic vector representing the input image and image vectors of publications images of the publication corpus, wherein the closest matches are identified based on an exclusive-or operation providing a measure of similarity between the input semantic vector and image vectors of publications images; responsive to said identifying, receiving, as a plurality of parallel outputs from the machine learning system, a plurality of aspect probabilities indicating the one or more aspect values that characterize the input image, the plurality of aspect probabilities identifying probabilities that the input image has a corresponding aspect value of the one or more aspect values; responsive to the at least one of the plurality of aspect probabilities of the input image exceeding a minimum threshold, adding metadata to the input image, the metadata including a corresponding aspect value of the plurality of aspect values having the at least one of the plurality of aspect probabilities; and reranking the search results based on the aspect values indicated by the outputs of the machine learning system that were missing from the metadata.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661




/Jiangeng Sun/Examiner, Art Unit 2661